Title: To Thomas Jefferson from De Gascq, with Enclosure, 5 February 1787
From: Gascq, M. de
To: Jefferson, Thomas



Monsieur
rue des Prouvaires à Paris ce 5. fevrier 1787.

Vous aves vu sans doute Dans le Mercure de france No. 34, du 26 aout 1786 un extrait d’un ouvrage de Mr. Payne contre l’établissment du papier monoie dans vos états unis. Comme le redacteur du Mercure a prétendu que chaque ligne de cette ouvrage portoit avec elle un caractere dévideuse qu’il n’était pas permis de contester, j’ay cru devoir lui prouver le contraire. A raison de la publicité de cet extrait, et de la sensation qu’il a faite dans le public, j’ay demandé vainement que ma reponse fut inseree dans ce même journal. Comme cette matière interesse directement les Etats unis, j’ay l’honneur de vous l’adresser, parceque si vous n’y trouvés pas d’inconvenient, personne n’a plus de qualité que vous, pour exiger que cette pièce soit rendue publique.

J’ay l’honneur d’etre avec le plus profond respect, Monsieur, Votre très humble et très Obéissant serviteur,

 De Gascq ancien Cer. au pnt. De guienne

